Citation Nr: 0812409	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction 
with depression and post-traumatic stress disorder (PTSD), 
currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968 and from April 1976 to April 1979.  He also served in 
the National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbus, 
South Carolina, which denied the veteran's claim for a rating 
in excess of 10 percent.  The veteran's evaluation was 
increased to 70 percent in a July 2005 decision of the 
Atlanta, Georgia, RO.

The veteran attended a hearing before the undersigned 
Veterans Law Judge in February 2008.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction consideration.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

Throughout this appeal period the veteran's PTSD has been 
manifested by symptoms such as gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
being a persistent danger to himself and others, poor 
personal hygiene, and loss of memory.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
mental disability have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's mental disability is currently rated 70 percent 
disabling, and he contends that he is entitled to a complete 
100 percent rating for the disability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's request for a 100 percent rating 
for his mental disability.  Thus, no further discussion of 
the VCAA is required.

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the veteran is 
entitled to staged ratings at any time during the appeal 
period.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name. 38 C.F.R. § 4.130.  Under this standard, the 
veteran is entitled to a 100 percent rating if the record 
shows total occupational impairment, total social impairment, 
or the host of symptoms associated with a 100 percent rating.  
When there is a question as to which rating applies, the 
higher evaluation should be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 CFR § 4.7.

The evidence shows that the veteran is totally socially 
impaired, particularly by symptoms of gross impairment in 
thought process and communication, grossly inappropriate 
behavior, and being a persistent danger to himself and 
others.  The claims file contains numerous letters from the 
veteran's family, including a lengthy correspondence between 
the veteran and his brother.  In a letter to the veteran from 
his brother, dated February 2007, the brother discusses some 
sort of incident at a funeral home where the veteran upset 
his grieving mother and step-father.  The brother also says 
that the veteran twists everything "into something nasty and 
unrealistic," often goes years without speaking to his 
family following a minor incident, sends threatening letters 
to his mother, and fixates on Vietnam and veterans' 
activities.  The veteran responded with a 52-page handwritten 
letter that sounds irate and threatening.  The veteran states 
that he is "not looking for an excuse to hurt anyone" and 
goes on to discuss the things about other people that upset 
him, saying they are lucky they were not kidnapped, murdered, 
the victim of a natural disaster, raped, sexually abused, and 
so forth.  He capitalizes all of the calamities that could 
have befallen these people.  He also capitalizes statements 
about "untold vengeance fermenting" and "bursting hot 
destructive energy."

Letters to VA from the veteran's family described multiple 
and life long behavior by the veteran that was verbally 
abusive and distressing.  Some witnessed beatings to one of 
his wives, and others describe other personal assaults.  The 
veteran was reported to have ripped off someone's clothes, 
set woods on fire, and to have spit in the faces of other 
people.  Some in his family described their fear that he 
would kill someone in anger.

At his February 2008 hearing, the veteran said that he is 
afraid of himself and his anger.  He has a lot of bitterness 
towards people whom he feels have given nothing to this 
country yet feel entitled.  The veteran reported getting 
angry enough to have an outburst about once a month.  He had 
recently gotten upset with an old woman while driving.  He 
flipped her off, called her names, drove up closely behind 
her before slamming on the brakes, and followed her.  At the 
hearing, he expressed dismay and shame for having intimidated 
an old woman, but said that he was unable to control himself.  
The veteran also reported an incident where a yard crew got 
dirt and rocks on his new car, so the veteran got in a verbal 
argument with one member of the crew.  When the man drove 
off, the veteran followed him and challenged him to a fist 
fight.  The veteran said that, had he been witness to his own 
behavior, he would have thought he was a truly insane person 
needing medical care.

The veteran feels he will never be able to have a successful 
romantic relationship since he is not capable of giving that 
type of love or care.  He also reported memory problems, in 
that he forgets where he is when driving and has forgotten 
most of the people on his mother's side of the family.  The 
veteran said that, once within the last year, he took several 
prescription pills and drank whiskey, and then went to bed 
not knowing if he would wake up.  He felt this was an 
"accidental overdose" and not a suicide attempt.

The veteran and his family are competent to testify as to the 
veteran's symptoms and their severity, and have done so well.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Furthermore, their testimony is consistent with the medical 
evidence.

In March 2004, the veteran was admitted to the emergency room 
following a VA examination.  On his questionnaire for the VA 
examination, the veteran had written that he thought of 
hurting himself and that he planned to kill his ex-wife in 
the next two weeks.  The veteran was told he needed to be 
admitted to the hospital, but he ran away and the police were 
called.  When they contacted the veteran via cell phone, the 
veteran told the police that he had a gun and that he was 
lost on country roads.  In regard to the threat against his 
ex-wife, the veteran later said that he would not kill her, 
but he would laugh if she was hurt.  He was admitted to the 
hospital with suicidal and homicidal precautions and was 
discharged a few days later.  He reported significant PTSD 
symptoms, including intrusive memories, nightmares, 
avoidance, and hypervigilence.

The veteran attended another VA examination in April 2004.  
He reported constant intrusive thoughts, trouble sleeping, 
nightmares, and being so guarded and suspicious that he had 
his gun ready at all times.  He also reported road rage, 
depression, and anger outbursts.  The examiner noted that he 
was unkempt and untidy.  The veteran described passive 
thoughts of suicide and violent thoughts towards others.  He 
was diagnosed with PTSD and major depression.

The veteran was admitted to the VA PTSD program in June 2004 
with symptoms such as flashbacks, insomnia, erratic moods, 
anhedonia, apathy, period of depression, panic attacks, 
anxiety, anger, extreme social isolation and alienation, 
hypervigilence, hyperalertness, and dysfunctional 
relationships secondary to angry and wild moods and 
temperament.  The admitting provider noted severe PTSD 
symptoms and severe avoidance and numbness.

VA outpatient treatment records contain regular notations of 
memory problems, anger outbursts, and the veteran fearing he 
was going to hurt someone.  They also show serious problems 
getting along with his family, neighbors, and co-workers.  He 
attended treatment groups for substance abuse and PTSD.

Based on the veteran's poor and often violent familial 
relationships, his history of near-violent encounters with 
strangers, and the fact that the veteran is clearly a danger 
to himself as well as others, the Board finds that the 
veteran is totally socially impaired.

The evidence also shows that the veteran is totally 
occupationally impaired by these symptoms.  At his February 
2008 hearing, the veteran explained that he was a career 
employee of the United States Postal Service.  He held five 
to six positions, each one lower than the next, and each one 
involving less and less contact with people.  Eventually, he 
had to beg his employer to allow him to become a custodian.  
He was forced to take early retirement in 2003.  The 
veteran's problems at work included getting angry with others 
and "going off" on them.  He said at his hearing that he 
would always wish for more time to explain himself, and that 
he would wish he wasn't getting so angry even while he was 
yelling at others.  The veteran also worked for the National 
Guard, but, after leaving, his mother said he could not 
discuss the National Guard without reaching "near 
violence."  Clearly, the veteran's extreme anger and his 
inability to control it can result in violence, and 
eventually this made it impossible for him to continue 
working at either job.

Based on the veteran's increasingly angry and unsocial 
behavior at the post office, the fact that the veteran was 
forced to take early retirement, and the veteran's extreme 
anger and inability to control it, and his grossly 
inappropriate behavior, the Board finds that the veteran is 
totally occupationally impaired and has been during the 
course of this appeal.

The preponderance of the evidence shows that the veteran is 
totally occupationally and socially impaired by his mental 
disability.  His evaluation for a mental disability is 
increased to 100 percent.




ORDER

A 100 percent evaluation is assigned for anxiety reaction 
with depression and PTSD, subject to the laws and regulations 
governing payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


